Citation Nr: 0001726	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for disability of the 
knees.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for headaches, a low back 
disability, and disability of the knees.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between headaches during service and current headaches.

2.  The veteran has not submitted competent evidence of a 
nexus between low back pain during service and current lumbar 
spine arthritis.

3.  The veteran has not submitted competent evidence of a 
nexus between bilateral knee pain during service and current 
arthritis of the knees.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for disability of the 
knees is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches, low 
back pain, and pain in both knees.  He contends that each of 
those conditions began during service, and has continued 
through the present.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's service medical records reflect that he was 
admitted to a service hospital in January 1956, with 
complaints of headache, low back ache, sore throat, and pain 
in both knees.  He was diagnosed with rubella, which was 
cured during his hospitalization.  In addition, he was 
treated for intestinal disorders, and he underwent extraction 
of all of his teeth, due to chronic abscesses.  Hospital 
records indicated that he was hospitalized for 35 days.

In January 1957, the veteran received outpatient treatment 
for a frontal headache, runny nose, and cough, diagnosed as a 
chest cold and possible sinusitis.  In February 1957, he was 
seen for low back pain.  Physical examination of his back was 
negative.  No headaches, low back problems, or knee problems 
were noted on the report of the veteran's May 1957 separation 
examination.

On VA medical examinations in October and November 1995, the 
veteran reported headaches since 1957.  He also reported a 
history of diabetes.  He reported that the headaches began in 
the frontal area, and later generalized.  The headaches were 
described as mixed, pulsatile, and oppressive.  The veteran 
reported accompanying dizziness, blurring of vision in the 
left eye, and imbalance, with a tendency to fall to the left.  
He reported that prostrating headaches occurred at least once 
per week, and lasted three to four days.  Examiners noted 
normal cerebral functions and motor function, diminished 
pinprick and distal sensory functioning, and generalized 
areflexia.  Examiners listed impressions of headaches, 
vascular headaches, and diabetic peripheral neuropathy.

The veteran reported low back pain since service, with no 
history of trauma to the back.  He reported that the low back 
pain radiated into his legs.  The examiner noted no 
tenderness of the back muscles.  The range of motion of the 
lumbar spine was to 48 degrees of flexion, 15 degrees of 
extension, 15 degrees of lateral bending to the left, 20 
degrees of lateral bending to the right, and 15 degrees of 
rotation to each side.  There was no objective evidence of 
pain on motion of the lumbar spine in any direction.  
Straight leg raising was negative.  X-rays of the lumbar 
spine revealed moderately advanced spondylosis at L3-L4, an 
osteophyte at L5, and a transitional vertebra, representing 
lumbarization of S1 or S2.  The examiner's impression was 
degenerative joint disease of the lumbar spine, with a 
transitional vertebra.  

The veteran reported knee pain since service.  He did not 
report any history of trauma to the knees.  He reported a 
history of diabetes.  He reported that he currently had pain, 
swelling, weakness, numbness, and cramps of the knees.  The 
examiner observed no swelling, deformity, or instability in 
his knees.  The examiner noted crepitus and patellar grinding 
in both knees.  The range of motion of each knee was 0 to 140 
degrees.  X-rays showed mild osteoarthritis of both knees, 
with well maintained joint spaces.  Patella and Achilles 
reflexes were absent bilaterally, and there was diminished 
pinprick and smooth sensation in both legs.  The examiner's 
impression was diabetic neuropathy, and degenerative joint 
disease of both knees.

In a May 1997 hearing at the RO, the veteran reported that he 
presently had frontal headaches, low back pain, and pain in 
both knees.  He reported that each of those conditions had 
begun during service, and had continued after service and 
through the present.  He indicated that since service he had 
received pain medication through municipal hospitals.  The 
veteran later reported that he was not able to obtain records 
of any of his postservice medical treatment.

The veteran's claim for service connection for headaches is 
supported by medical records that indicate that he had 
headaches during service.  Physicians have noted that he 
currently has headaches.  There is no medical finding or 
opinion, however, of a possible link between his current 
headaches and headaches that he had during service.  The 
veteran has reported that he began to have headaches during 
service, and continued to have them through the presence.  
The veteran has not been found, however, to have a chronic 
disease manifested by headaches.  Rubella was diagnosed when 
the veteran was hospitalized in 1956 with headaches and other 
symptoms; but medical records reported that the veteran's 
rubella was cured during that hospitalization.  In the 
absence of a chronic disease, the veteran's lay testimony of 
continuity of symptomatology is not sufficient evidence of a 
link between the symptoms in service and the current 
headaches.  Therefore, the requirements for a well grounded 
claim for service connection for headaches have not been met, 
and the claim must be denied.

Similarly, low back pain and pain in both knees were both 
noted during service, without any finding of injury or 
chronic disease.  Arthritis is currently shown in the lumbar 
spine and knees, without any medical finding of a possible 
link between the current arthritis and the symptoms treated 
during service.  Notwithstanding the veteran's reports of 
continuity of symptoms, medical evidence of a possible nexus 
is needed to form well grounded claims.  In the absence of 
competent nexus evidence, the claims for service connection 
for low back and knee disorders are not well grounded claims, 
and must be denied.


ORDER

A well grounded claim for service connection for headaches 
not having been submitted, the claim is denied.

A well grounded claim for service connection for a low back 
disability not having been submitted, the claim is denied.

A well grounded claim for service connection for disability 
of the knees not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

